                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIE D. SCALES, JR.,                     :    Civil No. 1:18-cv-1514
                                           :
                           Plaintiff,      :
                                           :
                   v.                      :
                                           :
MIDLAND FUNDING, LLC,                      :
                                           :
                           Defendant.      :    Judge Sylvia H. Rambo

                                        ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.

41) in which he recommends that the motion to file a second amended complaint

submitted by the plaintiff be granted and that the cross-motions for summary

judgment filed by the plaintiff and the defendants be denied without prejudice to

renewal after a brief period of discovery. Objections to the report and

recommendation were due by February 11, 2020, but to date, no objections have

been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for
clear error). Following an independent review of the record, the court is satisfied

that the report and recommendation contains no clear error and will therefore adopt

the recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

   1) The report and recommendation of the magistrate judge (Doc. 41) is
      ADOPTED;

   2) Plaintiff’s motion to amend his complaint (Doc. 26) is GRANTED;

   3) The Clerk of Court shall file the revised second amended complaint
      (Doc. 26-2) as the operative pleading in this case;

   4) No additional leave to amend shall be afforded in this case;

   5) The cross-motions for summary judgment (Doc. 30 & 32) are DENIED
      WITHOUT PREJUDICE to renewal of these motions once a brief
      period of discovery is permitted with respect to the plaintiff’s second
      amended complaint; and

   6) This matter is remanded to the magistrate judge.


                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: March 13, 2020
